J-S31004-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LISA T. BREMMER,                         :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                       Appellee          :
                                         :
           v.                            :
                                         :
BRIAN K. SAMSEL,                         :
                                         :
                       Appellant         :
                                         :     No. 1512 MDA 2015

                 Appeal from the Order Dated August 5, 2015
              In the Court of Common Pleas of Columbia County,
                    Civil Division, at No(s): 20-CV-1849-DV

BEFORE: SHOGAN, OTT, and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.: FILED JULY 14, 2016

     I agree with the learned Majority that Husband’s brief is non-

conforming in many respects. However, I can understand the issues he is

raising and thus would review the case on its merits.

     Having done that, I would affirm.




* Retired Senior Judge assigned to the Superior Court.